Claims Allowed
1.	Claims 1-14 are allowed.
Reasons for Allowance
2.	The following is examiner’s statement of reasons for allowance: the claimed invention is directed to:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Independent claim 1 identifies the distinct features: “and a second terminal of the second switching element(FIG. 2: T2’s terminal directly connected to Data line)  receives the data signal (FIG. 2: Data); wherein turn-on levels of the first compensation element(FIG. 2: T4) and the second compensation element(FIG. 2: T5) are opposite to turn-on levels of the first switching element(FIG. 2: T1), the second switching element(FIG. 2: T2), the driving transistor(FIG. 2: DT), and the third switching element(FIG. 2: T3)”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2006/0232678 A1 to Choi et al. (“Choi”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	More specifically as to claim 1, Choi discloses a pixel driving circuit(142)(FIG. 3; ¶0035), comprising:
a first switching element(M1)(FIG. 3; ¶0037), wherein a control terminal(M1’s gate terminal)(FIG. 3; ¶0037) of the first switching element(M1)(FIG. 3; ¶0037) receives a first scan signal (FIG. 3: Sn; ¶0037), a first terminal(M1’s source/drain directly terminal directly connected to N1)(FIG. 3; ¶0037) of the first switching element(M1)(FIG. 3; ¶0037) is connected to a first node(N1)(FIG. 3; ¶0037), and a second terminal(M1’s source/drain directly terminal directly connected to Dm)(FIG. 3; ¶0037) of the first switching element(M1)(FIG. 3; ¶0037) receives a data signal (¶0037);
a second switching element(M2)(FIG. 3; ¶0038), wherein a control terminal(M2’s gate terminal)(FIG. 3; ¶0038) of the second switching element(M2)(FIG. 3; ¶0038) receives a second scan signal (FIG. 3: Sn; ¶0038 – a second scan signal from Sn to M2 follows a different path than the first scan signal from Sn to M1), a first terminal(M2’s source/drain terminal directly connected to N1)(FIG. 3;  of the second switching element(M2)(FIG. 3; ¶0038) is connected to a second node(node directly connected to M2, M4, M5 and M6)(FIG. 3; ¶0036), and a second terminal(M2’s source/drain terminal directly connected to Dm)(FIG. 3; ¶0038) of the second switching element(M2)(FIG. 3; ¶0038) receives a signal (¶0038);
a first compensation element(M3)(FIG. 3; ¶0044), wherein a control terminal(M3’s gate terminal)(FIG. 3; ¶0044) of the first compensation element(M3)(FIG. 3; ¶0044) is connected to the second node(node directly connected to M2, M4, M5 and M6)(FIG. 3; ¶0036 – a control terminal of the first compensation element {FIG. 3: M3’s gate terminal} is coupling connected to the second node {FIG. 3: node directly connected to M2, M4, M5 and M6}), and a second terminal(M3’s drain/source terminal directly connected to ELVDD)(FIG. 3; ¶0039) of the first compensation element(M3)(FIG. 3; ¶0044) receives a first power signal(ELVDD)(FIG. 3; ¶0039);
a second compensation element(M5)(FIG. 3; ¶0044), wherein a control terminal(M5’s gate terminal)(FIG. 3; ¶0044 – M5’s gate is coupling connected to the first node {FIG. 3: node directly connecting M2, M5 and M6}.) and a first terminal(M5’s source/drain terminal directly connected to M4 and M6)(FIG. 3; ¶0044) of the second compensation element(M5)(FIG. 3; ¶0044) are both connected to the first node(N1)(FIG. 3; ¶0037 – a control terminal and a first terminal of second compensation element {FIG. 3: M5’s gate and drain/source terminal directly connected to M2, M5 and M6} are coupling connected to the first node {FIG. 3: N1}), and a second terminal(M5’s gate/drain terminal directly connected to N2)(FIG. 3; ¶0044) of the second compensation element(M5)(FIG. 3; ¶0044) is connected to a first terminal(M3’s drain/source terminal directly connected to N1)(FIG. 3; ¶0039) of the first compensation element(M3)(FIG. 3; ¶0044 – second terminal of second compensation element {FIG. 3: M5’s gate/drain terminal directly connected to N2} is coupling connected to first terminal of first compensation element {FIG. 3: M3’s drain/source terminal directly connected to N1}.);
a driving transistor(M4)(FIG. 3; ¶0042), where a control terminal(M4’s gate terminal)(FIG. 3; ¶0042) of the driving transistor(M4)(FIG. 3; ¶0042) is connected to the first node(N1)(FIG. 3; ¶0037 – a control terminal of the driving transistor {FIG. 3: M4’s gate terminal} is coupling connected to the first node {FIG. 3: N1}), a first terminal(M4’s gate/drain terminal directly connected to M6)(FIG. 3; ¶0042) of the driving transistor(M4)(FIG. 3; ¶0042) is connected to a first electrode(OLED’s top electrode)(FIG. 3; ¶0042) of an electroluminescent element(OLED)(FIG. 3; ¶0042 – first terminal of the driving transistor {FIG. 3: M4’s gate/drain terminal directly connected to M6} is coupling connected to a first electrode of an electroluminescent element {FIG. 3: OLED’s top electrode}), and a second terminal(M4’s gate/drain terminal directly connected to ELVDD)(FIG. 3; ¶0044) of the driving transistor(M4)(FIG. 3; ¶0042) receives the first power signal(ELVDD)(FIG. 3; ¶0039);
a capacitor(C2)(FIG. 4; ¶0042), wherein a first terminal(C2’s terminal directly connected to N2)(FIG. 4; ¶0042) of the capacitor(C2)(FIG. 4; ¶0042) is connected to the control terminal(M4’s gate terminal)(FIG. 3; ¶0042) of the driving transistor(M4)(FIG. 3; ¶0042), and a second terminal(C2’s terminal directly connected to N1)(FIG. 4; ¶0042) of the capacitor(C2)(FIG. 4; ¶0042) is connected to the first terminal(M4’s gate/drain terminal directly connected to M6)(FIG. 3; ¶0042) of the driving transistor(M4)(FIG. 3; ¶0042 – the second terminal of the capacitor {FIG. 3: C2’s terminal directly connected to N1} is coupling connected to the first terminal of the driving transistor {FIG. 3: M4’s gate/drain terminal directly connected to M6});
a third switching element(M6)(FIG. 3; ¶0042), wherein a control terminal(M6’s gate terminal)(FIG. 3; ¶0042) of the third switching element(M6)(FIG. 3; ¶0042) receives a third scan signal(En)(FIG. 3; ¶0042), a first terminal(M6’s gate/drain terminal directly connected to OLED)(FIG. 3; ¶0042) of the third switching element(M6)(FIG. 3; ¶0042) is connected to a second electrode(OLED’s bottom electrode)(FIG. 3; ¶0042) of the electroluminescent element(OLED)(FIG. 3; ¶0042 – first terminal of the third switching element {FIG. 3: M6’s gate/drain terminal directly connected to OLED} is coupling connected to a second electrode of an electroluminescent element {FIG. 3: OLED’s bottom electrode}) and receives a second power signal(ELVSS or the driving current from M4)(FIG. 3; ¶¶0036, 0042), and a second terminal(M6’s gate/drain terminal directly connected to M4)(FIG. 3; ¶0042) of the third switching element(M6)(FIG. 3; ¶0042) is connected to the first terminal(M4’s gate/drain terminal directly connected to M6)(FIG. 3; ¶0042) of the driving transistor(M4)(FIG. 3; ¶0042).
Choi does not expressly disclose a second terminal of the first switching element receives a data signal; wherein turn-on levels of the first compensation element and the second compensation element are opposite to turn-on levels of the first switching element, the second switching element, the driving transistor, and the third switching element, with all other limitations as claimed.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Independent claim 10 identifies the distinct features: “and a second terminal of the second switching element(FIG. 2: T2’s terminal directly connected to Data line)  receives the data signal receives a data signal (FIG. 2: Data); wherein turn-on levels of the first compensation element(FIG. 2: T4) and the second compensation element(FIG. 2: T5) are opposite to turn-on levels of the first switching element(FIG. 2: T1), the second switching element(FIG. 2: T2), the driving transistor(FIG. 2: DT), and the third switching element(FIG. 2: T3)”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2006/0232678 A1 to Choi et al. (“Choi”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
         
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

More specifically as to claim 10, Choi discloses a display device (FIG. 2; ¶0030) comprising a pixel driving circuit(142)(FIG. 3; ¶0035);
wherein the pixel driving circuit(142)(FIG. 3; ¶0035) comprises:
a first switching element (M1)(FIG. 3; ¶0037), wherein a control terminal(M1’s gate terminal)(FIG. 3; ¶0037) of the first switching element (M1)(FIG. 3; ¶0037) receives a first scan signal (FIG. 3: Sn; ¶0037), a first terminal (M1’s source/drain directly terminal directly connected to N1)(FIG. 3; ¶0037) of the first switching element(M1)(FIG. 3; ¶0037) is connected to a first node (N1)(FIG. 3; ¶0037), and a second terminal (M1’s source/drain directly terminal directly connected to Dm)(FIG. 3; ¶0037) of the first switching element(M1)(FIG. 3; ¶0037) receives a data signal (¶0037);
a second switching element(M2)(FIG. 3; ¶0038), wherein a control terminal (M2’s gate terminal)(FIG. 3; ¶0038) of the second switching element(M2)(FIG. 3; ¶0038) receives a second scan signal (FIG. 3: Sn; ¶0038 – a second scan signal from Sn to M2 follows a different path than the first scan signal from Sn to M1), a first terminal(M2’s source/drain terminal directly connected to N1)(FIG. 3; ¶0038) of the second switching element(M2)(FIG. 3; ¶0038) is connected to a second node(node directly connected to M2, M4, M5 and M6)(FIG. 3; ¶0036), and a second terminal(M2’s source/drain terminal directly connected to Dm)(FIG. 3; ¶0038) of the second switching element(M2)(FIG. 3; ¶0038) receives a signal (¶0038);
a first compensation element(M3)(FIG. 3; ¶0044), wherein a control terminal(M3’s gate terminal)(FIG. 3; ¶0044) of the first compensation element(M3)(FIG. 3; ¶0044) is connected to the second node(node directly connected to M2, M4, M5 and M6)(FIG. 3; ¶0036 – a control terminal of the first compensation element {FIG. 3: M3’s gate terminal} is coupling connected to the second node {FIG. 3: node directly connected to M2, M4, M5 and M6}), and a second terminal(M3’s drain/source terminal directly connected to ELVDD)(FIG. 3; ¶0039) of the first compensation element(M3)(FIG. 3; ¶0044) receives a first power signal (ELVDD)(FIG. 3; ¶0039);
a second compensation element(M5)(FIG. 3; ¶0044), wherein a control terminal(M5’s gate terminal)(FIG. 3; ¶0044 – M5’s gate is coupling connected to the first node {FIG. 3: node directly connecting M2, M5 and M6}.) and a first terminal(M5’s source/drain terminal directly connected to M4 and M6)(FIG. 3; ¶0044) of the second compensation element(M5)(FIG. 3; ¶0044) are both connected to the first node(N1)(FIG. 3; ¶0037 – a control terminal and a first terminal of second compensation element {FIG. 3: M5’s gate and drain/source terminal directly connected to M2, M5 and M6} are coupling connected to the first node {FIG. 3: N1}), and a second terminal(M5’s gate/drain terminal directly connected to N2)(FIG. 3; ¶0044) of the second compensation element(M5)(FIG. 3; ¶0044) is connected to a first terminal(M3’s drain/source terminal directly connected to N1)(FIG. 3; ¶0039) of the first compensation element(M3)(FIG. 3; ¶0044 – second terminal of second compensation element {FIG. 3: M5’s gate/drain terminal directly connected to N2} is coupling connected to first terminal of first compensation element {FIG. 3: M3’s drain/source terminal directly connected to N1}.);
a driving transistor(M4)(FIG. 3; ¶0042), where a control terminal(M4’s gate terminal)(FIG. 3; ¶0042) of the driving transistor(M4)(FIG. 3; ¶0042) is connected to the first node(N1)(FIG. 3; ¶0037 – a control terminal of the driving transistor {FIG. 3: M4’s gate terminal} is coupling connected to the first node {FIG. 3: N1}), a first terminal(M4’s gate/drain terminal directly connected to M6)(FIG. 3; ¶0042) of the driving transistor(M4)(FIG. 3; ¶0042) is connected to a first electrode(OLED’s top electrode)(FIG. 3; ¶0042) of an electroluminescent element(OLED)(FIG. 3; ¶0042 – first terminal of the driving transistor {FIG. 3: M4’s gate/drain terminal directly connected to M6} is coupling connected to a first electrode of an electroluminescent element {FIG. 3: OLED’s top electrode}), and a second terminal(M4’s gate/drain terminal directly connected to ELVDD)(FIG. 3; ¶0044) of the driving transistor(M4)(FIG. 3; ¶0042) receives the first power signal(ELVDD)(FIG. 3; ¶0039);
a capacitor(C2)(FIG. 4; ¶0042), wherein a first terminal(C2’s terminal directly connected to N2)(FIG. 4; ¶0042) of the capacitor(C2)(FIG. 4; ¶0042) is connected to the control terminal(M4’s gate terminal)(FIG. 3; ¶0042) of the driving transistor(M4)(FIG. 3; ¶0042), and a second terminal(C2’s terminal directly connected to N1)(FIG. 4; ¶0042) of the capacitor(C2)(FIG. 4; ¶0042) is connected to the first terminal(M4’s gate/drain terminal directly connected to M6)(FIG. 3; ¶0042) of the driving transistor(M4)(FIG. 3; ¶0042 – the second terminal of the capacitor {FIG. 3: C2’s terminal directly connected to N1} is coupling connected to the first terminal of the driving transistor {FIG. 3: M4’s gate/drain terminal directly connected to M6});
a third switching element(M6)(FIG. 3; ¶0042), wherein a control terminal(M6’s gate terminal)(FIG. 3; ¶0042) of the third switching element(M6)(FIG. 3; ¶0042) receives a third scan signal(En)(FIG. 3; ¶0042), a first terminal(M6’s gate/drain terminal directly connected to OLED)(FIG. 3; ¶0042) of the third switching element(M6)(FIG. 3; ¶0042) is connected to a second electrode(OLED’s bottom electrode)(FIG. 3; ¶0042) of the electroluminescent element(OLED)(FIG. 3; ¶0042 – first terminal of the third switching element {FIG. 3: M6’s gate/drain terminal directly connected to OLED} is coupling connected to a second electrode of an electroluminescent element {FIG. 3: OLED’s bottom electrode}) and receives a second power signal(ELVSS or the driving current from M4)(FIG. 3; ¶¶0036, 0042), and a second terminal(M6’s gate/drain terminal directly connected to M4)(FIG. 3; ¶0042) of the third switching element(M6)(FIG. 3; ¶0042) is connected to the first terminal(M4’s gate/drain terminal directly connected to M6)(FIG. 3; ¶0042) of the driving transistor(M4)(FIG. 3; ¶0042).
Choi does not expressly disclose a second terminal of the first switching element receives a data signal; wherein turn-on levels of the first compensation element and the second compensation element are opposite to turn-on levels of the first switching element, the second switching element, the driving transistor, and the third switching element, with all other limitations as claimed.
Other Relevant Prior Art
3.	Other relevant prior art includes:
U.S. Patent Pub. No. 2015/0130859 A1 to Yang teaches the same limitations for claim 1 as Choi (See e.g., FIG. 2 below).

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Conclusion
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid prosecution delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571) 270-3891.  The examiner can normally be reached on Monday-Friday, 10am-7pm, EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRK W HERMANN/Examiner, Art Unit 2692